
	

115 S2170 IS: To amend the Internal Revenue Code of 1986 to repeal the deduction for local lobbying expenses.
U.S. Senate
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2170
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2017
			Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the deduction for local lobbying expenses.
	
	
		1.Repeal of deduction for local lobbying expenses
 (a)In generalSection 162(e) of the Internal Revenue Code of 1986 is amended by striking paragraphs (2) and (7) and by redesignating paragraphs (3), (4), (5), (6), and (8) as paragraphs (2), (3), (4), (5), and (6), respectively.
 (b)Conforming amendmentSection 6033(e)(1)(B)(ii) of the Internal Revenue Code of 1986 is amended by striking section 162(e)(5)(B)(ii) and inserting section 162(e)(4)(B)(ii). (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2017.
			
